COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
NOS.   2-09-338-CR
  2-09-339-CR
 
LEROY GARY RUSHING
III                                                                APPELLANT
                                                             V.
THE STATE OF TEXAS                                                                             STATE
                                                        ----------
          FROM
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                                                        ----------
                     MEMORANDUM OPINION[1]
AND JUDGMENT
                                                        ----------
We have
considered AAppellant's Motion To Dismiss
Appeals.@ 
The motion complies with rule 42.2(a) of the rules of appellate
procedure. Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal. See id.; Tex. R. App. P. 43.2(f).                                                                   
PER CURIAM
 
PANEL: WALKER, MCCOY, and MEIER,
JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
                                                              
DELIVERED: May 20, 2010                                                                 




[1]See Tex. R. App. P. 47.4.